
	
		I
		112th CONGRESS
		1st Session
		H. R. 1224
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Hensarling (for
			 himself, Mr. Bachus,
			 Mr. Garrett, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To increase the rate of the required annual reductions of
		  the retained portfolios of Fannie Mae and Freddie Mac.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Portfolio Risk Reduction Act of
			 2011.
		2.Portfolio
			 limitationsSubtitle B of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611
			 et seq.) is amended by adding at the end the following new section:
			
				1369F.Restriction
				on mortgage assets of enterprises
					(a)RestrictionNo enterprise shall own, as of any
				applicable date in this subsection or thereafter, mortgage assets in excess
				of—
						(1)upon the
				expiration of the 1-year period that begins upon the enactment of the
				GSE Portfolio Risk Reduction Act of
				2011 or thereafter, $700,000,000,000;
						(2)upon the expiration of the 2-year period
				that begins upon the enactment of such Act or thereafter,
				$600,000,000,000;
						(3)upon the expiration of the 3-year period
				that begins upon the enactment of such Act or thereafter,
				$475,000,000,000;
						(4)upon the expiration of the 4-year period
				that begins upon the enactment of such Act or thereafter, $350,000,000,000;
				and
						(5)upon the expiration of the 5-year period
				that begins upon the enactment of such Act or thereafter,
				$250,000,000,000.
						(b)Definition of
				mortgage assetsFor purposes
				of this section, the term mortgage assets means, with respect to
				an enterprise, assets of such enterprise consisting of mortgages, mortgage
				loans, mortgage-related securities, participation certificates, mortgage-backed
				commercial paper, obligations of real estate mortgage investment conduits and
				similar assets, in each case to the extent such assets would appear on the
				balance sheet of such enterprise in accordance with generally accepted
				accounting principles in effect in the United States as of September 7, 2008
				(as set forth in the opinions and pronouncements of the Accounting Principles
				Board and the American Institute of Certified Public Accountants and statements
				and pronouncements of the Financial Accounting Standards Board from time to
				time; and without giving any effect to any change that may be made after
				September 7, 2008, in respect of Statement of Financial Accounting Standards
				No. 140 or any similar accounting
				standard).
					.
		
